                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION



 SEAN PATRICK R. 1                                                 Case No. 3: 18-CV-00460-AC

                       Plaintiff,                                            FINDINGS AND
                                                                         RECOMMENDATION
                V.

 ANDREW SAUL,
 Commissioner of Social Security,

                       Defendant.


ACOSTA, Magistrate Judge:

                                          Introduction

       Plaintiff Sean Patrick Reilly ("Plaintiff') brings this action under the Social Security Act

("SSA"), 42 U.S.C. § 405(g), for judicial review of the final decision of the Commissioner of

Social Security ("Commissioner") denying his claim for Social Security Disability Insurance




       1
         In the interest of privacy, this Findings and Recommendation uses only the first name
and the initial of the last name of the non-governmental party in this case.

PAGE 1 - FINDINGS AND RECOMMENDATION                                                         GCL
benefits ("SSDI"). (Tr. of Social Security Administrative R., ECF No. 13 ("Admin. R."), at 22.)2

The Commissioner concedes reversible error and moves the court to remand for additional

administrative proceedings. (Def. Br. and Mot. for Remand, ECF No. 16 ("Def. Br."), at 2.)

Plaintiff opposes additional proceedings and urges the court to remand for a finding of disability

and immediate award of benefits. (Pl. Reply Br., ECF No. 17 ("Pl. Reply"), at 2.)

       For the reasons set forth below, Plaintiffs request for remand for finding of disability and

award of benefits should be granted. This case should be remanded pursuant to sentence four of

42 U.S.C. § 405(g) for immediate award of benefits.

                                    Procedural Background

       Plaintiff initially filed his claim for SSDI on November 15, 2013, which was denied,

initially on April 9, 2014, and upon reconsideration on November 24, 2014. (Admin. R. at 22.)

Following a written request filed on December 10, 2014, Plaintiff testified before Administrative

Law Judge John Michaelsen ("ALJ") at a hearing held on August 18, 2016. (Id) The ALJ issued

an unfavorable decision on October 11, 2014. (Id) Plaintiff then appealed the decision to the

Appeals Council, but the it denied Plaintiffs request for review on January 17, 2018, making the

ALJ's determination the final decision of the Commissioner. (Id at 1.)

                                      Factual Background

       Plaintiff was born in 1978, and though Plaintiff dropped out of high school in his junior

year, he received his GED prior to joining the Army and completed approximately two years of

college following his honorable discharge. (Id at 58, 451.) Prior to Plaintiffs alleged date of

disability, January 11, 2011, Plaintiff worked as a window delivery helper from September of



       2
         For clarification, the cites to the administrative record correspond to the page number of
the prepared transcript and not to the page number of the individual document.


PAGE 2 - FINDINGS AND RECOMMENDATION                                                          GCL
2003 to December of 2004, as an order puller in a warehouse from February of 2004 to October

of 2005, and as an enlisted member of the U.S. Army from January of 2006 through January of

2011. (Id. at 160.) During his deployments to Baghdad and Mosul, Plaintiff experienced three

separate improvised explosive device ("IED") attacks as a result of which he incurred physical and

psychological impairments. (Id. at 450-51.) Plaintiff suffered additional physical impairments

related to his service in the Army. (Id. at 252-53.)

       In December of 2015, Jonathan Harrison, M.D., ("Dr. Harrison"), examined Plaintiff and

diagnosed him with ulnar neuropathy status post transposition surgery, lumbar arthropathy, and

left hip arthropathy. (Id. at 256.) In October of 2013, Camden Schobert, Staff Psychologist at

Portland Veteran's Affairs Medical Center, ("Schobert"), diagnosed Plaintiff with post-traumatic

stress disorder ("PTSD") and depression. (Id. at 28,263, 305.) Though Plaintiff testified his PTSD

symptoms were present during and after his deployment, beginning as early as 2007, Plaintiff's

earliest diagnosis of PTSD was in March of 2011. (Id. at 45, 260.) Plaintiff received treatment

for his mental health through the Department of Veterans Affairs ("VA"). (Id. at 258-448, 450,

464-513.) Though Plaintiff's treating psychiatrist, Clifford Lynam, M.D., ("Dr. Lynam"), opined

that Plaintiff would miss two or more workdays from a simple, routine job due to his impairments,

the ALJ disregarded only this part of Dr. Lynam's opinion because "Dr. Lynam's statement does

not address the claimant's reports of benefit from his PTSD counseling group or his report of

improved mood after starting Sertraline." (Id. at 32.)

                                        The ALJ's Decision

       The ALJ follows a five-step inquiry to determine whether a claimant is disabled under the

SSA. 20 C.F.R. § 416.920. The claimant bears the burden of proof at steps one through four, but

at step five the burden of production shifts to the Commissioner to identify jobs existing in

significant numbers in the national economy that the claimant can perform despite his or her

PAGE 3-FINDINGS AND RECOMMENDATION                                                           GCL
residual functional capacity ("RFC"), age, education, and work experience. Tackett v. Apfel, 180

F.3d 1094, 1098-99 (9th Cir. 1999).         Each step is potentially dispositive.      20 C.F.R. §

416.920(a)(4).

        At step one, the ALJ determined Plaintiff had not engaged in substantial gainful activity

since Plaintiffs alleged onset date of January 11, 2011, through his date last insured of December

31, 2015. (Admin. R. 24.) At step two, the ALJ determined Plaintiff had the following severe

impairments: (1) anxiety, (2) PTSD, (3) depression, (4) obesity, and (5) left ulnar pain secondary

to history of left ulnar nerve transposition procedure. (Id.) At step three, the ALJ found Plaintiff

did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R.

§§ 404.1520(d), 404.1525 and 404.1526). (Id.) Between steps three and four, the ALJ rejected

the VA's disability determination, partially rejected Dr. Lynman's opinion that Plaintiff would

need "additional breaks [and would miss] two or more days of work per month[,]" and found

Plaintiff to have the following RFC:

        [The] capacity to perform medium work as defined in 20 CFR 404.1567(c) except
        the claimant is limited to no more than frequent stooping, climbing, kneeling,
        crouching, and crawling. He is limited to no more than occasional handling,
        fingering, or feeling with his left upper extremity. He would need to avoid exposure
        to unprotected heights, moving machinery, and similar hazards. He is limited to
        simple, repetitive, routine tasks requiring no contact with the public.

(Id. at 26, 32, 33.) At step four, the ALJ found Plaintiff unable to perform any past relevant work.

(Id. at 33.)

        At the fifth step, the ALJ relied on the testimony of a vocational expert ("VE") to help

determine the extent to which Plaintiffs limitations affect his ability to obtain gainful employment.

(Id. at 34.) At the August 18, 2016, hearing, the ALJ questioned the VE regarding a hypothetical

claimant with Plaintiffs RFC as discussed above. (Id. at 54-56.) In response to the ALJ's


PAGE 4 - FINDINGS AND RECOMMENDATION                                                           GCL
hypothetical question, the VE "testified that given all of these factors the individual would have

been able to perform the requirements ofrepresentative occupations such as page (D.O.T. 353.367-

022), with 5,300 jobs nationally; ironer (D.O.T. 590.685-042), with 1,600 jobs nationally; and

burner (D.O.T. 573.685-038), with 355." (Id.) The VE also testified that each of the listed jobs

within the range of light work. (Id.) The ALJ inquired if the VE's testimony was "consistent with

the information in the Dictionary of Occupational Titles ("DOT"), to which the VE responded

affirmatively. (Id.) The ALJ found, pursuant to SSR 00-4p, the VE's testimony to be consistent

with the DOT and that Plaintiff was not disabled as he could perform other work that existed in

significant numbers in the national economy. (Id.)

       When the ALJ asked the VE if occupations with "more robust numbers" could be

identified, the VE responded no further occupations were identified due to the added limitation of

no contact with the public.    (Id.)   In response to the ALJ' s question regarding unscheduled

absences, the VE testified that if an entry-level employee missed two or more days, the employee

was usually terminated. (Id. at 56.) The ALJ gave Plaintiffs counsel opportunity to question the

VE, but Plaintiffs counsel declined. (Id.)

                                        Standard of Review

       The court reviews the Commissioner's decision to ensure proper legal standards were

applied and the findings of fact are supported by substantial evidence in the record. 42 U.S.C. §

405(g); Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). If there is

reversible error, then the court has discretion to remand an administrative decision for corrective

proceedings or to reverse or modify the decision without remanding the case for further

proceedings.   42 U.S.C. § 405(g); Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000).

Generally, when a court reverses an administrative decision, "the proper course, except in rare

circumstances, is to remand to the agency for additional investigation or explanation." Benecke v.

PAGE 5-FINDINGS AND RECOMMENDATION                                                           GCL
Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (quoting INS v. Ventura, 537 U.S. 12, 16 (2002);

Florida Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985); Moisa v. Barnhart, 367 F.3d 882,

886-87 (9th Cir. 2004)). A remand for an award of benefits is appropriate when no useful purpose

would be served by further administrative proceedings and the record has been thoroughly

developed. Treichler v. Comm 'r of Soc. Sec. Admin., 775 F.3d 1090, 1100 (9th Cir. 2014).

                                            Discussion

       The Commissioner concedes the ALJ erred in not resolving the discrepancy between the

VE's testimony and the DOT. Accordingly, the question before the court is whether further

administrative proceedings or immediate award of SSDI benefits is appropriate on remand.

       Plaintiff assigns error to the ALJ's finding of significant number of jobs in the national

economy, arguing the total of 7,255 jobs does not constitute a significant number. (PL Opening

Br., ECF No. 14 ("Pl. Br."), at 5.) Alternatively, Plaintiff argues his limitation to no more than

simple, routine, repetitive tasks is inconsistent with the page position, requiring a reasoning level

of three, and thus, reduces the number of jobs Plaintiff is able to perform to 1,955, which would

also not constitute a significant number of jobs. (Pl. Br. at 5 n. l.) Though the Commissioner

concedes the ALJ erred, the Commissioner argues the ALJ' s error requires remand for further

administrative proceedings because the ALJ has the affirmative duty to resolve conflicts between

the VE's testimony and the DOT. (Def. Br. at 2-3.) In response, Plaintiff argues that remand

should be for an immediate award of benefits because the record is complete and new vocational

testimony would serve no useful purpose. (Pl. Reply at 1-2.) For the reasons stated below, the

court agrees with Plaintiff.

       The Ninth Circuit has held that remand should be for award of benefits only in "rare

circumstances ... where no useful purpose would be served by further administrative proceedings

and the record has been thoroughly developed." Treichler, 775 F.3d at 1100 (citations omitted)
PAGE 6 - FINDINGS AND RECOMMENDATION                                                           GCL
(internal quotations omitted). In determining what constitutes a "rare circumstance" warranting

departure from the ordinary remand rule, the Ninth Circuit created the Varney rule, also referred

to as the "credit-as-true" rule. Id.

        The credit-as-true rule requires three inquiries. First, the court determines whether the

"ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion." Id. at 1100-01. Second, if the ALJ has erred, the court determines

whether: (1) the "record has been fully developed;" (2) "there are outstanding issues that must be

resolved before a determination of disability can be made;" and (3) "further administrative

proceedings would be useful." Id. at 1101 (citations omitted) (internal quotations omitted).

Further administrative proceedings are useful when the record has not been fully developed and

there are conflicts or ambiguities in the record necessary of resolution. Id. Third, if there are no

outstanding issues and further proceedings would not be useful, the court treats the improperly

discredited evidence as true and determines whether the whole record supports a finding of

disability. Id. If so, the district court has the discretion to remand for immediate award of benefits.

Id. at 1101-02.

        However, the credit-as-true rule is not the sole analytical framework for deciding whether

to remand for award of benefits. Compare Rustamova v. Colvin, 111 F. Supp. 3d 1156, 1163 (D.

Or. 2015) (holding that application of the credit-as-true rule was not required to remand for award

of benefits when the record was complete, further VE testimony regarding employment in

significant numbers would serve no useful purpose, there was no conflicting medical evidence,

and the Commissioner had failed to meet their burden at step five of the sequential analysis); with

lvfcGary v. Astrue, 442 F. App'x 337, 339 (9th Cir. 2011) (holding that credit-as-true rule did not

apply and remand for further proceedings was appropriate when plaintiff argued that the rule was



PAGE 7 - FINDINGS AND RECOMMENDATION                                                             GCL
applicable but did not point to improperly discredited evidence and only identified the ALJ' s error

in determining plaintiffs RFC). Indeed, the court has discretion to modify or reverse a decision

by the Commissioner "with or without remanding the cause for a hearing." Garrison v. Colvin,

759 F.3d 995, 1019 (9th Cir. 2014) (emphasis in original) (quoting 42 U.S.C. § 405(g)).

       Though the credit-as-true rule does not apply when parties do not argue that certain medical

or testimony evidence was improperly discredited, remand for award of benefits is still appropriate

when the Commissioner has failed to carry his burden at step five of the sequential process by not

identifying a significant number of jobs in the economy that a claimant could perform. See

McGary, 442 F. App'x at 339 (holding the credit-as-true rule does not apply when the legal error

consisted of the ALJ incorrectly assessing claimant's RFC, in tum incorrectly assessing claimant's

ability to perform other jobs in significant numbers); see also Claussen v. Berryhill, No. 6: 17-CV-

00258-AA, 2018 WL 2222718, at *7 n.2 (D. Or. May 15, 2018) (noting the credit-as-true rule does

not apply when the error is only at step five of the ALJ' s analysis and there is no discredited

evidence to credit as true); but compare Rustamova, 111 F. Supp. 3d at 1165 (stating the claimant

is disabled and entitled to benefits when the Commissioner fails to show there are jobs in

significant numbers the claimant can perform); and Clester v. Apfel, 70 F. Supp. 2d 985, 993 (S.D.

Iowa 1999) (holding that Commissioner failed to carry its burden at step five by not establishing

work in significant numbers that plaintiff could perform, and "remand to take additional evidence

would only delay the receipt of benefits to which [p]laintiff is clearly entitled"); and Field v.

Chafer, 920 F. Supp. 240, 243 (D. Me. 1995) (stating "[w]hen the Commissioner had a full and

fair opportunity to develop the record and meet her burden at Step [five], there is no reason for the

court to remand for further factfinding."); and Davis v. Barnhart, 377 F. Supp. 2d 1160, 1164

(N.D. Ala. 2005) (holding that the Commissioner failed to carry her burden at step five when the



PAGE 8 - FINDINGS AND RECOMMENDATION                                                           GCL
ALJ relied on VE testimony not supported by substantial evidence and thus, the claimant was

disabled and entitled to benefits).

       The Commissioner is correct to concede that the ALJ erred in not resolving the conflict

between the VE's testimony and the DOT, and to observe that this error, under Ninth Circuit case

law, warrants further administrative proceedings. See Zavalin v. Colvin, 778 F.3d 842, 848 (9th

Cir. 2015) (holding that further proceedings were necessary when the ALJ failed to question the

VE regarding the discrepancy between the reasoning level of the job provided by the VE and the

claimant's limitation of simple and repetitive work); see also Rounds v. Comm 'r Soc. Sec. Adm in.,

807 F .3 d 996, 1004 (9th Cir. 2015) (holding remand for further proceedings was necessary because

ALJ did not resolve the apparent conflict between the VE's testimony, claimant's RFC, and the

DOT and that, on remand, the ALJ needed to provide a reasonable explanation justifying reliance

on the VE's testimony); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) (stating

SSR 00-4p provides that an ALJ has an affirmative duty to question the VE regarding any conflicts

between their testimony and the DOT and to provide a reasonable explanation for relying on the

VE's testimony ifthere is a conflict).

       Further proceedings, however, would serve only to delay the benefits Plaintiff is entitled

to receive. If this court were to remand for further proceedings, as the Commissioner argues, the

purpose of those proceedings would be to obtain an explanation for the ALJ's reliance on the VE's

testimony, an unnecessary exercise in light of the VE's testimony that the no public contact

limitation restricted Plaintiff to only those jobs identified. Even if the ALJ could provide a

reasonable explanation for having relied on the VE' s testimony, this court has held that the number

of jobs the VE provided- 7,255 -would not constitute a significant number of jobs in the national

economy. See Cindy F. v. Berryhill, 367 F. Supp. 3d 1195, 1220 (D. Or. 2019) (finding 7,400 jobs



PAGE 9 - FINDINGS AND RECOMMENDATION                                                          GCL
in the national economy did not constitute significant number of jobs); see also Lisa L. v. Comm 'r

of Soc. Sec., No. 3:17-CV-01874-AA, 2018 WL 6334996, at *4 (D. Or. Dec. 5, 2018) (finding

11,084 jobs did not constitute significant number of jobs in the national economy); see also

Watkins v. Comm 'r Soc. Sec. Admin., No. 6:15-CV-01539-MA, 2016 WL 4445467, at *7 (D. Or.

Aug. 22, 2016) (finding same with 11,000 jobs).

       Additionally, the Commissioner argues the "error in the VE's testimony" - that the job of

page, which requires a reasoning level of three, does not comport with Plaintiffs RFC, which

requires a reasoning level of two - renders all of the VE's testimony suspect and requires further

administrative proceedings to resolve the defect. (Def. Br. at 4.) The Commissioner provides no

legal support, nor has the court found a case, that states such an error makes suspect the entirety

of the VE's testimony and requires new testimony. Rather, SSR 00-4p speaks to the ALJ's

affirmative duty to resolve such conflicts, but it does not speak to whether the VE's testimony

requires new testimony because of the conflict. See SSR 00-4p, 2000 WL 1898704 (Dec. 4, 2000)

(stating "[w]hen vocational evidence provided by a VE or VS is not consistent with information

in the DOT, the adjudicator must resolve this conflict before relying on the VE or VS evidence to

support a determination or decision that the individual is or is not disabled ... [and] must explain

the resolution of the conflict irrespective of how the conflict was identified.").

       Though the VE could possibly provide further evidence of other jobs with more "robust

numbers" it is unlikely because, according to the VE, Plaintiffs limitation of no public contact

narrows the jobs Plaintiff can perform to only those identified. Thus; the VE testimony in this

record would not support a determination that Plaintiff is not disabled even if the ALJ provided a

reasonable explanation for his reliance on that testimony. Moreover, though it is the ALJ's

affirmative duty to develop the record and reconcile any conflicts between the VE's testimony and



PAGE 10 - FINDINGS AND RECOMMENDATION                                                         GCL
the DOT, the Commissioner failed to carry his burden at the fifth step of the analysis by not

establishing a significant number of jobs in the national economy that Plaintiff could perform.

Consequently, the ALJ would be required to find Plaintiff disabled irrespective of the apparent

conflict between Plaintiffs RFC and the reasoning level of the page position. Further proceedings

would be of no useful purpose and, because there no other outstanding issues in the record, Plaintiff

is disabled under the SSA. Accordingly, this court recommends this case be remanded for an

immediate award of benefits.

                                         Recommendation

         For the reasons stated above, this case should be remanded for an immediate award of

benefits pursuant to sentence four of 42 U.S.C. § 405(g).

                                         Scheduling Order

         The above Findings and Recommendation are referred to a United States District Judge for

review. Objections, if any, are due within 14 days. If no objections are filed, review of the

Findings and Recommendation will go under advisement that date.

         A party may respond to another party's objections within 14 days after the objections are

filed.   If objections are filed, review of the Findings and Recommendation will go under



                DATED this   /8.ti_day ofNovembe, 10(.
                                                                 I
                                                                     /   ·~a·
advisement upon receipt of the response, or on the latest date for filing a response.


                                                                         /
                                                                         '
                                                                                  -----..
                                                            \'




PAGE 11 - FINDINGS AND RECOMMENDATION                                                          GCL
